Title: From John Quincy Adams to Thomas Boylston Adams, 4 April 1801
From: Adams, John Quincy
To: Adams, Thomas Boylston



4.
My dear brother
4. April 1801.

You will receive enclosed with this, a duplicate of my letter, relative to your annual account, and a literary letter of this date, containing an account of an interview between Frederic 2. and the poet Gellert, which I hope will amuse you.—If you chuse, it may be published as one of the letters on various topics of foreign literature.
At the same time with your accounts, I received a couple of news-papers and the 4th: and 5th: numbers of the Port–Folio.—The three last copies of the translation of Gentz’s parallel would have been very acceptable, and I hope still to receive them soon.—I made the translation and requested its publication, not only because I believed it would be useful towards settling and correcting opinions among our countrymen, but because I thought some return of civility was due to a man of genius who had stated the conduct of our revolution in a manner so highly honourable to the nation—I felt myself particularly bound to make this return, as the author to whom I was then personally unknown, sent me with a very obliging letter the four copies of the work which I transmitted to you.—I have sent him two of the three copies of the translation received from you, and have the satisfaction to know that he is pleased with it, and highly gratified with this mark of respect shewn to his writings beyond the Atlantic.
My wishes for the success of our friend Dennie, in his new undertaking I have already more than once testified, and I think, proved. I am sorry to find him therefore, already at the fifth number announcing a want of subscriptions, of advertisements, and of wit.—I am persuaded that the papers which will get him subscriptions, will be pieces the whole effect of which will depend on time and place—Pieces of local and momentary interest, which from that very circumstance will attract more than any others the attention of the Town.—These, it is obvious I cannot at this distance furnish him—My contributions can only be of foreign literature or politics, and these will not be likely to procure subscriptions for him—It is a well known anecdote in the life of Moliere, that he was obliged in order to make his Misanthrope, the master-piece of his genius and of the french drama, merely tolerable to a parisian audience, to couple it in the representation with the Mock-doctor, a mere piece of buffoonery—The application of this fact, you will think perhaps  vain-glorious, but I only mean to express the conviction that even if the papers I can supply, had great merit, and deserved much notice, they would not obtain it, in the present state of our literature—The observation indeed extends much further than to myself—It is a consideration which the editor of the paper will find important, and by which he must regulate in some measure his conduct—There are two very different principles each of which must serve as a passport for admission to his paper—The one, intrinsic merit; and the other, adaptation to the taste of the public.
Among the pieces in the two last numbers I have of the Port-Folio, I distinguished a couple of political essays by a looker-on—They are well-written, and contain a number of valuable observations—But I regret to see too much of the eastern man in the sentiments of the author, after his professed wish to banish all local partialities—In the censure upon the project of a federal city, and upon the domineering and prejudiced character of our southern fellow-citizens, there may be truth, but there is not sufficient good humour—There seems to be no useful but a manifestly hurtful tendency in querulous or sarcastic censures upon a project which has become the law of the land, and upon classes of men, who if really arrogant and over-bearing will neither be reformed nor counteracted by being told that they are so—To dwell upon their faults must in the nature of things tend at once to increase them, and to irritate the minds of their neighbours against them—Men of proud and haughty minds often, have connected with those qualities, a real fund of generosity in their tempers, and much more may be done with them by conciliating than by exasperating means—I wish I could see in the eastern prints, writings of a manifestly concilatory nature towards the southern states and their citizens—I will not affirm that the example would be return’d; I will not undertake to say that it would produce any abatement of arrogance, or of prejudice against us; but I firmly believe it would; and I am sure, if it should not, we should lose nothing in interest, and should gain much in honour by the mere attempt—If you know the writer of the looker-on, give him this hint to speak upon, and his abilities will be still more useful to his country.
The review of the English translation of Schiller’s Wallenstein gave me pleasure, as it took off the necessity of mentioning the original work, which I should perhaps have felt, in the course of my correspondence. I am not pleased indeed to find the English nation still possessing exclusively the carrying trade of all our literature and science; and that we can know nothing of modern foreign letters but through the medium of translations made in England—This evil I can but very partially contribute to remove—But what I can do, shall be done.
After all that I burden you with by this post, I shall say very little upon the subject of European news—An English fleet has appeared upon the coast of Denmark and Sweden—It is under the command of Lord Nelson; but I fully believe will effect nothing of consequence—The battle of Copenhagen was  faught  April 2! The probabilities are that it will only prove one more disgraceful English expedition—But upon this subject I cannot yet speak with perfect confidence.—In the mean time, Danish troops have taken possession of the city of Hamburg, as Prussian troops will very soon of Hanover and probably Bremen. Such are the first steps of a “War undertaken for the professed purpose of defending and enlarging neutral rights—The simple souls in our country, the tools of France, because they think it patriotism, and the haters of England, because they are the tools of France, will delight in all these events—The equally short-sighted and wrong-headed adorers of England, will bluster and bully, and cry Rule Britannia, as England herself does—But every pure and Impartial American will lament them as serious evils, and feel a deep concern for their too probable consequences to ourselves.
Your’s affectionately, 
A.